ACTEL CORPORATION

AMENDED AND RESTATED

EMPLOYEE RETENTION PLAN

December 1, 2005

Introduction

It is expected that Actel Corporation from time to time will consider the
possibility of an acquisition by another company or other change of control. The
Board of Directors of the Company (the “Board”) recognizes that such
consideration can be a distraction to employees and can cause such employees to
consider alternative employment opportunities. The Board has determined that it
is in the best interests of the Company and its shareholders to assure that the
Company will have the continued dedication and objectivity of these employees,
notwithstanding the possibility, threat or occurrence of a Change of Control (as
defined below) of the Company.

The Board believes that it is in the best interests of the Company and its
shareholders to provide these employees with an incentive to continue their
employment and to motivate these employees to maximize the value of the Company
upon a Change of Control for the benefit of its shareholders.

The Board believes that it is imperative to provide these employees with certain
benefits upon continued employment following a Change of Control, which provides
these employees with enhanced financial security and provides efficient
incentive and encouragement to these employees to remain with the Company
notwithstanding the possibility or occurrence of a Change of Control.

Accordingly, the following plan has been developed and adopted.

ARTICLE I.

ESTABLISHMENT OF PLAN

1. Establishment of Plan. As of the Effective Date, the Company hereby
establishes an employee retention plan to be known as the “Employee Retention
Plan” (the “Plan”), as set forth in this document. The purposes of the Plan are
set forth in the Introduction.

2. Contractual Right to Benefits. This Plan establishes and vests in each
Participant a contractual right to the benefits to which he or she is entitled
hereunder, enforceable by the Participant against the Company.

ARTICLE II.

DEFINITIONS AND CONSTRUCTION

1. Definitions. Whenever used in the Plan, the following terms shall have the
meanings set forth below and, when the meaning is intended, the initial letter
of the term is capitalized.

(a) Cause. “Cause” shall mean (i) any act of personal dishonesty taken by the
Participant in connection with his or her responsibilities as an employee and
intended to result in substantial personal enrichment of the Participant,
(ii) the conviction of a felony, (iii) a willful act by the Participant which
constitutes gross misconduct and which is injurious to the Company, and
(iv) continued substantial violations by the Participant of the Participant’s
employment duties which are demonstrably willful and deliberate on the
Participant’s part after there has been delivered to the Participant a written
demand for performance from the Company which specifically sets forth the
factual basis for the Company’s belief that the Participant has not
substantially performed his or her duties.

(b) Change of Control. “Change of Control” shall mean the occurrence of any of
the following events:

(i) Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended) is or becomes the “beneficial
owner” (as defined in Rule 13d-3 under said Act), directly or indirectly, of
securities of the Company representing thirty percent (30%) or more of the total
voting power represented by the Company’s then outstanding voting securities; or

(ii) A change in the composition of the Board of Directors of the Company
occurring within a two (2) year period, as a result of which fewer than a
majority of the directors are Incumbent Directors. “Incumbent Directors” shall
mean directors who either (A) are directors of the Company as of the date
hereof, or (B) are elected, or nominated for election, to the Board with the
affirmative votes of at least a majority of the Incumbent Directors at the time
of such election or nomination (but shall not include an individual whose
election or nomination is in connection with an actual or threatened proxy
contest relating to the election of directors to the Company); or

(iii) The date of the consummation of a merger or consolidation of the Company
with any other corporation that has been approved by the shareholders of the
Company, other than a merger or consolidation which would result in the voting
securities of the Company outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity) at least fifty percent (50%) of the total
voting power represented by the voting securities of the Company or such
surviving entity outstanding immediately after such merger or consolidation, or
the shareholders of the Company approve a plan of complete liquidation of the
Company or an agreement for the sale or disposition by the Company of all or
substantially all the Company’s assets.

(c) Change of Control Price. “Change of Control Price” shall mean the closing
sale price of Company common stock on the NASDAQ Stock Market on the last
trading day prior to the day upon which a Change of Control occurs.

(d) Code. “Code” shall mean the Internal Revenue Code of 1986, as amended.

(e) Company. “Company” shall mean Actel Corporation, a California corporation,
and any successor entities as provided in Article VI hereof.

(f) Disability. “Disability” shall mean that the Participant has been unable to
perform his or her duties as an Employee as the result of his or her incapacity
due to physical or mental illness, and such inability, at least twenty-six
(26) weeks after its commencement, is determined to be total and permanent by a
physician selected by the Company or its insurers and acceptable to the
Participant or the Participant’s legal representative (such agreement as to
acceptability not to be unreasonably withheld). Termination resulting from
Disability may only be effected after at least thirty (30) days’ written notice
by the Company of its intention to terminate the Participant’s employment. In
the event that the Participant resumes the performance of substantially all of
his or her duties hereunder before the termination of his or her employment
becomes effective, the notice of intent to terminate shall automatically be
deemed to have been revoked.

(g) Effective Date. “Effective Date” shall mean October 6, 1995.

(h) Employee. “Employee” shall mean a Participant, with reference to the period
of his or her employment with the Company.

(i) Equity Plan. “Equity Plan” shall mean the Company’s 1986 Incentive Stock
Option Plan or 1995 Employee and Consultant Stock Plan.

(j) ERISA. “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as amended.

(k) Option. “Option shall mean an outstanding stock option under an Equity Plan.

(l) Participant. “Participant” shall mean an individual who meets the
eligibility requirements of Article III.

(m) Plan. “Plan” shall mean this Actel Corporation Employee Retention Plan.

(n) Restricted Stock Unit. “Restricted Stock Unit shall mean a bookkeeping entry
representing an amount equal to the fair market value of one share of Company
common stock. Each Restricted Stock Unit is granted under an Equity Plan and
represents an unfunded and unsecured obligation of the Company.

(o) Retention Payment. “Retention Payment” shall mean the payment of retention
compensation as provided in Article IV hereof.

(p) Spread. “Spread” shall mean the dollar amount determined by subtracting
(x) the aggregate exercise price of all shares subject to Options or Restricted
Stock Units, as applicable, that are unvested and outstanding on the date of a
Change of Control, and only to the extent that such Options or Restricted Stock
Units are unvested, from (y) the Change of Control Price multiplied by the
number of shares that are subject to such unvested Options or Restricted Stock
Units.

(q) Termination Date. “Termination Date” shall mean (i) if a Participant’s
employment is terminated by the Company for Disability, thirty (30) days after
notice of termination is given to the Participant (provided that the Participant
shall not have returned to the performance of the Participant’s duties on a
full-time basis during such thirty (30) day period), (ii) if the Participant’s
employment is terminated by the Company for any other reason, the date on which
a notice of termination is given, or (iii) if the employment is terminated by
the Participant, the date on which the Participant delivers the notice of
termination to the Company.

ARTICLE III.

ELIGIBILITY

Each employee of the Company who, as of the date of any Change of Control, holds
outstanding unvested stock options or unvested Restricted Stock Units under an
Equity Plan shall be a Participant in the Plan. A Participant entitled to
payment of a Retention Payment shall remain a Participant in the Plan until the
full amount of the Retention Payment has been paid to the Participant.

ARTICLE IV.

RETENTION PAYMENTS

1. Right to Retention Payments. Subject to the provisions of Article IV.2., any
payments to which a Participant is entitled pursuant to this Article IV shall be
paid by the Company within ten (10) business days. Payments hereunder shall be
made in cash, common stock of the Company or its acquirer, or a combination
thereof, unless such payment would subject a participant to liability under
Section 16 of the Exchange Act, in which case the payment shall be made in cash.

(a) Continued Employment Following a Change of Control. If a Participant remains
employed with the Company or its acquirer six (6) months following a Change of
Control, then the Participant shall be entitled to receive retention pay that
has a fair market value, on the date of payment, equal to one-third of the
Spread on such Participant’s Options and Restricted Stock Units that were
unvested on the date of the Change of Control.

(b) Termination Following a Change of Control. If a Participant’s employment
terminates at any time within six (6) months after a Change of Control, then,
subject to subsection IV.2. hereof, the Participant shall be entitled to receive
payments as follows:

(i) Involuntary Termination. If the Participant’s employment is terminated as a
result of involuntary termination other than for Cause (an “Involuntary
Termination”), then the Participant shall be entitled to receive retention pay
that has a fair market value, on the date of payment, equal to one-third of the
Spread on such Participant’s Options and Restricted Stock Units that were
unvested on the date of the Change of Control.

(ii) Voluntary Resignation; Termination for Cause. If the Participant’s
employment terminates by reason of the Participant’s voluntary resignation, or
if the Participant is terminated for Cause, then the Participant shall not be
entitled to receive benefits under this Plan.

(iii) Disability; Death. If the Company terminates the Participant’s employment
as a result of the Participant’s Disability, or such Participant’s employment is
terminated due to the death of the Participant, then the Participant shall not
be entitled to receive severance or other benefits except for those (if any) as
may then be established under the Company’s then existing severance and benefits
plans and policies or pursuant to individual agreements with the Company at the
time of such Disability or death.

(c) Termination Apart from Change of Control. In the event a Participant’s
employment is terminated by the Company for any reason, either prior to the
occurrence of a Change of Control or after the six (6) month period following a
Change of Control, then the Employee shall be entitled to receive severance and
any other benefits only as may then be established under the Company’s existing
severance and benefit plans and policies or pursuant to individual agreements
with the Company other than this Plan.



  2.   Limitation on Severance Payment.

(a) In the event that the Severance Payment under this Plan, when aggregated
with any other payments or benefits received by a Participant, would
(i) constitute “parachute payments” within the meaning of Section 280G of the
Code and (ii) but for this Section, would be subject to the excise tax imposed
by Section 4999 of the Code, then the Participant’s Severance Payment under
subsection IV.1. shall be reduced to such lesser amount that would result in no
portion of such severance benefits being subject to excise tax under
Section 4999 of the Code. Unless the Company and the Participant otherwise agree
in writing, any determination required under this subsection IV.2. shall be made
in writing by the Company’s independent public accountants immediately prior to
Change of Control (the “Accountants”), whose determination shall be conclusive
and binding upon the Participant and the Company for all purposes. For purposes
of making the calculations required by this subsection IV.2., the Accountants
may make reasonable assumptions and approximations concerning applicable taxes
and may rely on reasonable, good faith interpretations concerning the
application of Sections 280G and 4999 of the Code. The Company and the
Participant shall furnish to the Accountants such information and documents as
the Accountants may reasonably request in order to make a determination under
this Section. The Company shall bear all costs the Accountants may reasonably
incur in connection with any calculations contemplated by this subsection IV.2.

(b) Notwithstanding anything to the contrary in this Plan, any cash severance
payments due to the Participant pursuant to this Plan or otherwise will not be
paid during the six (6) month period following the Participant’s termination of
employment unless the Company determines, in its good faith judgment, that
paying such amounts at the time or times indicated in the Plan would not cause
the Participant to incur an additional tax under Internal Revenue Code
Section 409A. If the payment of any amounts are delayed as a result of the
previous sentence, any cash severance payments due to the Participant pursuant
to this Plan or otherwise during the first six (6) months after the
Participant’s termination will accrue during such six (6) month period and will
become payable in a lump sum payment on the date six (6) months and one (1) day
following the date of the Participant’s termination.

ARTICLE V.

OTHER RIGHTS AND BENEFITS NOT AFFECTED

1. Other Benefits. Neither the provisions of this Plan nor the Severance Payment
provided for hereunder shall reduce any amounts otherwise payable, or in any way
diminish the Participant’s rights as an Employee, whether existing now or
hereafter, under any benefit, incentive, retirement, stock option, stock bonus,
stock purchase plan, or any employment agreement or other plan, agreement or
arrangement.

2. Employment Status. This Plan does not constitute a contract of employment or
impose on the Participant or the Company any obligation to retain the
Participant as an Employee, to change the status of the Participant’s
employment, or to change the Company’s policies regarding termination of
employment. The Participant’s employment is and shall continue to be at-will, as
defined under applicable law. If the Participant’s employment with the Company
or a successor entity terminates for any reason, including (without limitation)
any termination prior to a Change of Control, the Participant shall not be
entitled to any payments, benefits, damages, awards or compensation other than
as provided by this Plan, or as may otherwise be available in accordance with
the Company’s established employee plans and practices or other agreements with
the Company.

3. Taxation of Plan Payments. All Severance Payments paid pursuant to this Plan
shall be subject to regular withholding taxes.

ARTICLE VI.

SUCCESSORS TO COMPANY AND PARTICIPANTS

1. Company’s Successors. Any successor to the Company (whether direct or
indirect and whether by purchase, lease, merger, consolidation, liquidation or
otherwise) to all or substantially all of the Company’s business and/or assets
shall assume the obligations under this Plan and agree expressly to perform the
obligations under this Plan. For all purposes under this Plan, the term
“Company” shall include any successor to the Company’s business and/or assets
which executes and delivers the assumption agreement described in this
subsection VI.1. or which becomes bound by the terms of this Plan by operation
of law.

2. Participant’s Successors. All rights of the Participant hereunder shall inure
to the benefit of, and be enforceable by, the Participant’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees.

ARTICLE VII.

DURATION, AMENDMENT AND TERMINATION

1. Duration. This Plan shall terminate upon the earlier of (i) the date that all
obligations of the Company or successor entities hereunder have been satisfied,
or (ii) six (6) months after a Change of Control, unless sooner terminated as
provided in Section VII.2. A termination of this Plan pursuant to the preceding
sentence shall be effective for all purposes, except that such termination shall
not affect the payment or provision of compensation or benefits on account of a
termination of employment occurring prior to the termination of this Plan.

2. Amendment and Termination. The Board shall have the discretionary authority
to amend the Plan in any respect by resolution adopted by a two-thirds or
greater majority of the Board, unless a Change of Control has previously
occurred. The Plan may be terminated by resolution adopted by a two-thirds or
greater majority of the Board, provided that written notice is furnished to all
Participants at least sixty (60) days prior to such termination, unless a Change
of Control has previously occurred. If a Change of Control occurs, the Plan and
Exhibits A and B thereto shall no longer be subject to amendment, change,
substitution, deletion, revocation or termination in any respect whatsoever.

3. Form of Amendment. The form of any proper amendment or termination of the
Plan shall be a written instrument signed by a duly authorized officer or
officers of the Company, certifying that the amendment or termination has been
approved by the Board. A proper amendment of the Plan automatically shall effect
a corresponding amendment to all Participants’ rights hereunder. A proper
termination of the Plan automatically shall effect a termination of all
Participants’ rights and benefits hereunder.

4. Code Section 409A. The Company and each Participant agree to work together in
good faith to consider either (i) amendments to this Plan or (ii) revisions to
the Plan with respect to the payment of any Severance Payments, which are
necessary or appropriate to avoid imposition of any additional tax or income
recognition prior to the actual payment to the Participant under Section 409A of
the Code and any temporary or final Treasury Regulations and Internal Revenue
Service guidance thereunder. It is intended that this Plan comply with Section
409A of the Code and all other applicable IRS guidance issued with respect to
Section 409A to the extent applicable. Notwithstanding anything to the contrary
in this Article VII.4., the Company reserves the discretion to revise the Plan
as necessary, without the consent of any Participant, to comply with
Section 409A of the Code.

ARTICLE VIII.

PLAN ADMINISTRATION

1. Appeal. A Participant or former Participant who disagrees with their
allotment of benefits under this Plan may file a written appeal with the
designated Human Resources representative. Any claim relating to this Plan shall
be subject to this appeal process. The written appeal must be filed within sixty
(60) days of the employee’s Termination Date.

The appeal must state the reasons the Participant or former Participant believes
he or she is entitled to different benefits under the Plan. The designated Human
Resources representative shall review the claim. If the claim is wholly or
partially denied, the designated Human Resources representative shall provide
the Participant or former Participant a written notice of the denial, specifying
the reasons the claim was denied. Such notice shall be provided within ninety
(90) days of receiving the written appeal.

If the claim is denied, in whole or in part, the Participant may request a
review of the denial at any time within ninety (90) days following the date the
Participant received written notice of the denial of his or her claim. For
purposes of this subsection, any action required or authorized to be taken by
the Participant may be taken by a representative authorized in writing by the
Participant to represent him or her. The designated Human Resources
representative shall afford the Participant a full and fair review of the
decision denying the claim and, if so requested, shall:

(a) Permit the Participant to review any documents that are pertinent to the
claim;

(b) Permit the Participant to submit to the designated Human Resources
representative issues and comments in writing; and

(c) The decision on review by the designated Human Resources representative
shall be in writing and shall be issued within sixty (60) days following receipt
of the request for review. The decision on review shall include specific reasons
for the decision and specific references to the pertinent Plan provisions on
which the decision of the designated Human Resources representative is based.

2. Arbitration. If the appeal of a Participant or former Participant is denied,
or if the outcome of said appeal is unsatisfactory to the Participant or former
Participant, the sole remedy hereunder shall be arbitration as set forth below.
Any dispute or controversy arising under or in connection with the Plan shall be
settled by arbitration in accordance with the rules of the American Arbitration
Association then in effect, conducted before a panel of three arbitrators
sitting in a location selected by the employee within fifty (50) miles from the
location of his or her job with the Company. In consideration for the
Participant’s or former Participant’s waiver of their right to litigate any such
dispute or controversy in a court of law, and notwithstanding any contrary
provisions of California law regarding allocation of attorney fees, costs and
expenses in arbitration proceedings, the Company agrees to pay, on a monthly
basis, the reasonable attorney fees, costs and expenses (as determined by the
arbitrator) incurred in good faith by the Participant or former Participant in
connection with any such arbitration regardless of the outcome of the
arbitration. Judgment may be entered on the arbitrator’s award in any court
having jurisdiction. Punitive damages shall not be awarded.

ARTICLE IX.

NOTICE

1. General. Notices and all other communications contemplated by this Plan shall
be in writing and shall be deemed to have been duly given when personally
delivered or when mailed by U.S. registered or certified mail, return receipt
requested and postage prepaid. In the case of the Participant, mailed notices
shall be addressed to him or her at the home address that he or she most
recently communicated to the Company in writing. In the case of the Company,
mailed notices shall be addressed to its corporate headquarters, and all notices
shall be directed to the attention of its Secretary.

2. Notice of Termination. Any termination by the Company for Cause or by the
Participant as a result of a voluntary resignation or an Involuntary Termination
shall be communicated by a notice of termination to the other party hereto given
in accordance with Article II of this Plan. Such notice shall indicate the
specific termination provision in the Plan relied upon, shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination under the provision so indicated, and shall specify the Termination
Date. The failure by the Participant to include in the notice any fact or
circumstance which contributes to a showing of Involuntary Termination shall not
waive any right of the Participant hereunder or preclude the Participant from
asserting such fact or circumstance in enforcing his or her rights hereunder.

ARTICLE X.

MISCELLANEOUS PROVISIONS

1. No Duty to Mitigate. The Participant shall not be required to mitigate the
amount of any payment contemplated by this Plan, nor shall any such payment be
reduced by any earnings that the Participant may receive from any other source.

2. Severability. The invalidity or unenforceability of any provision or
provisions of this Plan shall not affect the validity or enforceability of any
other provision hereof, which shall remain in full force and effect.

3. No Assignment of Benefits. The rights of any person to payments or benefits
under this Plan shall not be made subject to option or assignment, either by
voluntary or involuntary assignment or by operation of law, including (without
limitation) bankruptcy, garnishment, attachment or other creditor’s process, and
any action in violation of this subsection shall be void.

4. Assignment by Company. The Company may assign its rights under this Plan to
an affiliate, and an affiliate may assign its rights under this Plan to another
affiliate of the Company or to the Company; provided, however, that no
assignment shall be made if the net worth of the assignee is less than the net
worth of the Company at the time of assignment. In the case of any such
assignment, the term “Company” when used in a section of this Plan shall mean
the corporation that actually employs the Participant.

ARTICLE XI.

ERISA REQUIRED INFORMATION



  1.   Plan Sponsor. The Plan sponsor and administrator is:

Actel Corporation

2061 Stierlin Court

Mountain View, CA 94043

(650) 318-4200



  2.   Designated Agent. Designated agent for service of process:

Secretary

2061 Stierlin Court

Mountain View, CA 94043

(650) 318-4200



  3.   Plan Records. Plan records are kept on a fiscal year basis.



  4.   Funding. The Plan shall be funded solely from the Company’s general
assets.

